DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 13-15 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Yamakaji US 20110202421 A1.
Re claim 1, Yamakaji teaches a method for configuring ophthalmic lenses to reduce oblique aberrations, the method comprising: receiving accommodative demand values A_(rel-) and A_(rel+) for a lens wearer (see paragraph 0090); calculating an improved merit function Φ’ based on the accommodative demand values to reduce oblique aberrations in the ophthalmic lenses (see paragraph 0102) according to at least two of the following: a. calculating an accommodative term A that is a smooth and continuous function of both an object distance or diopter L and a spherical component of power error (see paragraph 0104); b. calculating a smooth and continuous thresholding function f to optimize the improved merit function (see paragraph 0194); c. evaluating a power error associated to various object vergencies for every direction of sight, including evaluating defocus for the various object vergencies to balance lens performance and increase lens performance for a range of object distances (see paragraph 0090).
	Re claim 2, Yamakaji teaches the wearer’s accommodative demand values A_(rel-) and A_(rel+) depend on object vergence L as obtained from optometric measurements including via manual or automatic devices ensuring the accommodative demand values cause no eye strain to the wearer (see paragraph 0090); the accommodative term A ensures the accommodative demand values are well below maximum relative accommodations available to the wearer in order to prevent eye fatigue (see paragraph 0104); and the power error is associated to various object vergencies for every direction of sight, wherein evaluation of the power error includes evaluating the defocus for the various object vergencies (see paragraph 0090).
	Re claim 3, Yamakaji teaches wherein the optometric measurements are statistically inferred from the wearer’s demographic and optical characteristics (see paragraph 0090).
	Re claim 13, Yamakaji teaches a computing device comprising a storage medium having instructions stored thereon for configuring ophthalmic lenses to reduce oblique aberrations which when executed by a processor in the computing device cause the processor to perform actions (see paragraphs 0015, 0204, and 0205) including: receiving accommodative demand values A_(rel-) and A_(rel+) for a lens wearer (see paragraph 0090);

calculating an improved merit function Φ’ based on the accommodative demand values to reduce oblique aberrations in the ophthalmic lenses (see paragraph 0102) according to at least two of the following: a. calculating an accommodative term A that is a smooth and continuous function of both an object distance or diopter L and a spherical component of power error (see paragraph 0104); b. calculating a smooth and continuous thresholding function f to optimize the improved merit function (see paragraph 0194); c. evaluating a power error associated to various object vergencies for every direction of sight, including evaluating defocus for the various object vergencies to balance lens performance and increase lens performance for a range of object distances (see paragraph 0090).
	Re claim 14, Yamakaji teaches wherein: the wearer’s accommodative demand values A_(rel-) and A_(rel+) depend on object vergence L as obtained from optometric measurements including via manual and automatic devices ensuring the accommodative demand values cause no eye strain to the wearer (see paragraph 0090); the accommodative term A ensures the accommodative demand values are well below maximum relative accommodations available to the wearer in order to prevent eye fatigue (see paragraph 0104); and the power error is associated to various object vergencies for every direction of sight, wherein evaluation of the power error includes evaluating the defocus for the various object vergencies (see paragraph 0090).
	Re claim 15, Yamakaji teaches wherein the optometric measurements are statistically inferred from the wearer’s demographic and optical characteristics (see paragraph 0090).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims include the mathematical variables A_(rel-) and A_(rel+).  These variables are not given an explicit description in the claim beyond being accommodative demand values.  This does not provide the explicit type of accommodative value required for the method/device. 

Allowable Subject Matter
Claims 1-3 and 13-15 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 4, the prior art taken either singly or in combination fails to anticipate or fairly suggest a method for configuring ophthalmic lenses to reduce oblique aberrations including computing the value of A with the claimed function; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 16, the prior art taken either singly or in combination fails to anticipate or fairly suggest a method for configuring ophthalmic lenses to reduce oblique aberrations including computing the value of A with the claimed function; recited together in combination with the totality of particular features/limitations recited therein

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872